16-649070 Final Rejection DFT 9p 11-01-22
DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/22 was filed after the mailing date of the 3/21/22 Non Final Rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Status of the Claims
 	Claims 15-17, 19, 22-25, and 28 are pending in the application, with claims 15, 29, and 22 amended and claims 18, 20-21, and 26-27 canceled .
 	The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the cancelation of the claim.

Response to Arguments
 	Applicants’ 8/21/22 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to independent claim 15, Applicants assert on pages 6-9 that Dahlgren does not disclose  wherein the  first/outer side of hydrophobic layer 604 [of the multilayer filter 600] is connected directly to the respective first and/or second wall {of ostomy bag 22).   

    PNG
    media_image1.png
    218
    436
    media_image1.png
    Greyscale
 Applicants state that  Dahlgren teaches (p.11,ll.20-23) that “Covering layer 612 may be bonded to barrier layer 606 along the edges of barrier layer 606, thereby providing a single-piece vent 600.”  Applicants argue that this quotation requires that there can be no connection between the media layer 604 and the ostomy bag 22, where there is no way that media layer 604 could be welded to the wall of ostomy bag 22.  	These arguments are not found persuasive.  Applicants argue limitations not recited in the claims, do not argue citations that were provided in the rejection; and mischaracterize the teachings of Dahlgren.   	In particular, the p.11 quote from Dahlgren teaches that the covering layer 612 of the filter 600 may be (as not required) bonded to barrier layer 606 along edges (as shown by arrows above), in order to “thereby provide a single piece vent 600.” Thus, the optional bonding (where the claim does not recite any bonding) is provided between portions 612 and 606 of the filter 600 to provide the filter 600 as an optional single unit.  This teaching has nothing to do with a connection between a layer of the filter 600 and the ostomy bag 22, and therefore this argument is not persuasive.



    PNG
    media_image2.png
    218
    436
    media_image2.png
    Greyscale
 	As to the quote from Dahlgren that “a single piece vent 600 can be readily attached to the ostomy bag 22, such as by heat welding along the edges of layer 612” (as shown above by lower arrows between filter layer 612 and ostomy bag 22), this quote only supports the fact that Dahlgren discloses that the first surface of hydrophobic layer 604 of filter 600 can be directly connected to the ostomy bag 22 (as shown by upper arrows labeled: “directly connected”).  This is because the welding between filter layer 612 and bag 22 would necessarily provide a direct connection between the hydrophobic filter layer 604 and the ostomy bag 22 wall, as shown above in Fig.6 of Dahlgren, according to broadest reasonable interpretation.
 	It is also noted that the claim recitation of “direct connection” is not defined by Applicants’ specification as requiring in every case a weld or bonding, as asserted by Applicants, where this term means only a direct connection as recited.

 	Thus, Dahlgren discloses this limitation according to its broadest reasonable interpretation.

	Applicants argue the same limitations for the remaining claims as presented above.

Claim Objections
 	The claims are objected to for the following informalities:
	In claim 19, line 2, “layer is preferably carbon based” should be “layer is carbon based”; 	Appropriate correction is suggested.  See MPEP 608.01(m).	

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 15-17, 19, and 22-25 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Dahlgren (WO 2007/030703 A1) (cited in corresponding PCT Search Report).


    PNG
    media_image3.png
    263
    517
    media_image3.png
    Greyscale
 	As to independent  claim 15, Dahlgren discloses an ostomy appliance comprising: 	first and second walls (of ostomy bag 22 Fig.6,1-2) connected to each other at or near their peripheries, the first wall having a stoma-receiving opening (as taught by Dahlgren to be well-known in the art Fig.1, p.4,ll.3-4);
 	a connection member connected to the first wall for attaching the appliance to a user (seal between skin and bag p.1,ll.15);
 	an aperture 602 located in either of the first and/or second walls (opening 602 in bag 22 Fig.6) for permitting waste gases to exit the appliance (through 602 to exterior of bag 22 p.11,ll.23-p.12,ll.3);
 	a multi-layer filter 600/604/606 (ostomy bag vent 600 Fig.6, p.10,ll.24 comprising at least filter/media layer 604 and barrier layer 606) positioned adjacent and covering the aperture 602 on an exterior surface of the respective first and/or second wall (of bag 22 Fig.6,p.10,ll.24 to p.11,ll.24),
 	wherein a layer 604 of the filter 600 is hydrophobic (hydrophobic p.11,ll.6; resisting passage of liquids as PTFE (as claimed below) Fig.6, p.11,ll.2-7) and wherein said hydrophobic layer 604 is positioned directly adjacent the respective first and/or second wall (of bag 22 Fig.6; p.10,ll.24 to p.11,ll.2),
 	wherein the hydrophobic layer 604 has a first side and a second side (as layer of PTFE 604 p.11,ll.5-7) and wherein the first side (connecting adjacent side Fig.6) is connected directly to the respective first and/or second wall (of 22 Fig.6), said connection holding the multi-layer filter 600 relative to the wall 22 (Fig.6, p.10,ll.24 to p.11,ll.24) 	wherein the filter 600 includes a de-odorizing layer 608 (as adsorbent layer 608 comprising activated carbon media p.11,ll.11-14;p.1,ll.19-22) positioned adjacent the hydrophobic layer 604 (Fig.6;p.11,ll.11-13, according to broadest reasonable interpretation (BRI)); 	wherein the filter 600 comprises a gas and liquid impermeable layer 606 positioned adjacent the odor-deodorizing layer 608 (gas/liquid impermeable barrier layer 606 Fig.6;p.11,ll.7-9);	wherein waste gas travels through the de-odorizing layer 604 in a direction substantially parallel to the first and/or second wall (of 22, as capable of flowing perpendicular to wall of 22, as shown in Fig.6).
	wherein the gas and liquid impermeable layer 606 is configured to ensure that, in use, all gas entering the filter 600 passes through the de-odorizing layer 608 in a direction substantially parallel to the first and/or second wall (of 22, as capable of flowing perpendicular to wall of 22, as shown in Fig.6).
	As to claim 16, Dahlgren discloses wherein the hydrophobic layer is polytetrafluoroethylene (PTFE) (p.7,ll.7, as further presented above).

	As to claim 17, Dahlgren discloses wherein the first side of the hydrophobic layer 604 is connected directly to the respective first and/or second wall by an adhesive (p.9,ll.10-12).

	As to claim 19, Dahlgren discloses wherein the de-odorizing layer 608 is carbon based (as adsorbent layer 608 comprising activated carbon media p.11,ll.11-14;p.1,ll.19-22).

	As to claim 22, Dahlgren discloses wherein the layers of the filter are arranged in the order of hydrophobic layer 604, de-odorizing layer 608 and gas and liquid impermeable layer 606 Fig.6.

	As to claim 23, Dahlgren discloses wherein the de-odorizing layer 608 is positioned directly adjacent the hydrophobic layer 604 Fig.6 and wherein the gas and liquid impermeable layer 606 is positioned directly adjacent the de-odorizing layer 604 Fig.6.

	As to claim 24, Dahlgren discloses wherein waste gas travels through the aperture 602 in a direction substantially perpendicular to the first and/or second wall (of 22, as capable of flowing perpendicular to wall of 22, as shown in Fig.6).

	As to claim 25, Dahlgren discloses wherein waste gas travels through the hydrophobic layer 604 in a direction substantially perpendicular to the first and/or second wall (of 22, as capable of flowing perpendicular to wall of 22, as shown in Fig.6).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over  Dahlgren in view of Kaleny (US 2009/0247970).

 	As to claim 28, Dahlgren teaches that the first side of the hydrophobic layer 604 is connected directly to the respective first and/or second wall by an adhesive (p.9,ll.10-12).

    PNG
    media_image4.png
    230
    493
    media_image4.png
    Greyscale
 	Dahlgren does not teach that the adhesive is a hot melt adhesive or double sided tape. 	However, Kaleny teaches an ostomy bag 250 comprising walls with a stoma opening 252; a gas vent: opening 260 covered by a filter assembly 300; and a stoma flange 256 (Fig.3-8 [0044],ll.3-12 ), wherein the filter assembly 300 comprises: an absorbent layer 310; 1st hydrophobic layer 320 on a bag side 304 of the filter 300; and adhesive 330 (Fig.4-6 [0045],ll.1-8), in the same field of endeavor for the same purpose and function, wherein: (as per claim 28) a first side (bag side 304 Fig.4) of the 2st hydrophobic layer 320 is attached to the bag by an adhesive zone 350 Fig.4 as double sided tape ([0046],ll.8-10) as provided as part of the adhesive layer 330 [0046]; in order to provide removable attachment of the filter to the bag wall over the vent opening [0046]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bag facing hydrophobic layer of Dahlgren with the double sided tape of Kaleny, and one of skill would have been motivated to do so, in order to provide removable attachment of the filter to the bag wall over the vent opening. 

Conclusion
  	Applicant's amendments necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g., Ockwell (US 4120715).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781